                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

HOLLI LUNDAHL,                           )
                                         )
                    Plaintiff,           )                 4:19CV3010
                                         )
             V.                          )
                                         )
EQUIFAX INFORMATION                      )                    ORDER
SERVICES, LLC, EXPERIAN                  )
INFORMATION SOLUTIONS,                   )
INC., and TRANSUNION LLC,                )
                                         )
                    Defendants.          )
                                         )


      Because of the Order of Referral to the United States Attorney, see, e.g., filing
no. 53 in 8:16CV368,

      IT IS ORDERED that this case is stayed until further order of the undersigned.

      DATED this 8th day of February, 2019.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
